Title: To John Adams from Benjamin Lincoln, 22 April 1789
From: Lincoln, Benjamin
To: Adams, John


          
            My dear sir
            Boston April 22d. 1789—
          
          At my last interview I mentioned to your Excellency my apprehensions that there were some influential characters in the United States, who, if a change of the constitution could not be effected in the first instance would endeavour to destroy the influence of the new government and make it subservient to the views of the different States I see no reason since to change my opinion but am rather confirmed in it. If they effect this all our labour will be lost and very soon we shall find our selves in a situation much more hazardous and pitiable than ever.—
          A constitution or form of government being acceeded to by a majority in eleven States in the Union It now remains to bring it into exercise so as to secure to the people all those blessings which it is calculated to defuse— To effect this great and valuable purpose it is necessary to guid them into such a train of thinking and such habits of acting as thereby they may be brought patiently to wait for its operation and experience the beneficial effects which may be derived therefrom this will lead them to embrace the government with real affection. To bring this about is a matter which will require much labor great perseverance and address.—
          As the new constitution was formed with the express design of strengthning the bonds of our federal government which in some instances had been nearly thrown off and in all exceedingly enervated we might hope that it would be established with the greatest ease did we not know that notwithstanding such were the professions of many in forming the new government yet others thought and acted differently. It doth not require the spirit of prophecy to foresee that various cloggs and embarrassments will be thrown in the way of its progress It appears to me an event of a very extraordinary nature that those very people who were so lately intoxicated with large draughts of liberty and were thirsting for more and whose fears were constantly alarmed that a dangrous aristocracy was forming which like a deluge would sweep away every remaining right should so soon be brought to adopt the system proposed to them which many have

attempted to represent as dangrous to their best interests. These people may be easely wrought upon and be come instruments in the hands of others of perpetrating a great deal of mischief. We cannot therefore yet consider our selves in the harbour of safety. Although Gentlemen are appointed to administer this government in whom we may justly place the fullest confidence We hardly know what we may promise our selves for the paths of it are untrodden and the people are not in the habits of submitting to the terms of it. The many clashing interests which Congress will have to reconcile and the many prejudices which they will have to subdue and remove will make their task an herculean labour and will require the aid of every citizen who wishes for happiness under a well organized and an efficient federal government. If this observation is just, it becomes important indeed to know how we stand and whether our interests are so united under the confederacy as that we shall therefrom be led to give that aid.—
          The Gentlemen who feel the importance of supporting a government sufficiently energetic— The Gentlemen of property and the holders of public securities make a great part of those unto whom we must look for that countenance and support so necessary for bringing into exercise the general government— A government, in my opinion, indispensible to the happiness and well being of this people if not to their being as a nation.— The characters above mentioned generally unite in the same men it therefore becomes important to interest them as deeply as possible in every thing which concerns the Union and to detach them from interests diverse and irrecon-cileable with the general good.—
          The holders of the securities of the different States have in them created an interest different from those who hold the securities of the United Sates so that when Congress shall embrace the impost, excise, and also a land tax as they have a constitutional right to do and the holders of State securities shall find the source dried up whence they used to draw their interest and reflecting that the supplies and aid which they rendered were as fully for continental purposes as were those which created the debt to be discharged by the union discontents and complaints will arise and feelings unfriendly to the interest of the United States will be the natural consequence of such a desenmenation. Things ought not to be so our constitution is now in its infancy and it will want the nurishment and support of the most interested and affectionate nurses to cherish and rear it up. This it would receive if the debts of the several States contracted for the

United States were combined with what is called the debt of the continent. The moment a measure of this kind should be adopted, I am fully in opinion, that it would prove such a powerful cement to the union as that no faction could be formed sufficient to rend it asunder
          If all the bonafida debts of each State contracted during the war for the union, some of them have other debts, were united with the debts of the continent the measure would be pregnant with the most beneficial consequences and could be easely effected, if agreeable to Congress, by an exchange of the State for the continental securities— This would destroy that seperate interest so dangrous to the whole And it would operate in the most friendly manner among the people at large, their taxes would be lighter, or in other words they, would pay them imperceptibly and they would not be a subject of complaint.—
          In the time of the war I had with me at the southward as depy Qr. master Colo. Richard Wylly of Georgia if you should hear his name mentioned for an office you may with the utmost confidence place a trust in him he is a Gentleman of good abilities and education and pays great attention to business and to crown all he is a man of great integrity—
          Some of my friends here were of opinion that I ought to attend Congress their ideas did not comport with my feelings, and I had the pleasure of convincing them that this was not the moment— If you should think it necessary for me to visit New York I will do it I hope it will not be necessary.—
          I have the honour of being / My dear sir with the highest / esteem your Excellencys / most obedient and / most humble / servant
          
            B. Lincoln
          
        